FILE COPY




                                       M A N D A T E

TO THE COUNTY COURT OF CRANE COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on April 29, 2015, the cause upon
appeal to revise or reverse your judgment between

IN THE MATTER OF C. J. B., A JUVENILE,                                Appellant,

No. 08-14-00001-CV                    and

                        ,                                             Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was error in the

trial court’s disposition order dated January 24, 2013. We therefore vacate the disposition order

and remand the cause for a new disposition hearing, in accordance with this Court’s opinion. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no

other order with respect thereto. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this August 12, 2015.

                                                   Denise Pacheco, Clerk




Trial Court No. 363